In a proceeding to review a determination of the State Rent Administrator affirming an order of the local rent administrator of the Brooklyn local rent office reducing the rent of an apartment in a multiple dwelling on the ground of failure to paint, the landlord appeals from an order denying its petition and dismissing the proceeding. Order unanimously affirmed, without costs. There was substantial evidence to support the State Rent Administrator’s finding that there existed, on March 1, 1943, a three-year painting practice with respect to the apartment. Under those circumstances, his findings may not be disturbed. (Cf. Matter of Kathy Realty Cory. V. MeGoldrich, 281 App. Div. 850; Matter of Kings County Properties v. Abrams, 2 A D 2d 710.) We are also of the opinion that, on the record presented, the State Rent Administrator did not act arbitrarily or capriciously in refusing to make an adjustment in the rent reduction for the painting of some portions of the apartment which had been done to remove a building violation. Present—Nolan, P. J., Wenzel, Beldock, Ughetta and Kleinfeld, JJ.